DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claim: 40; cancelled claim: 41-43, 46-47; new claims: 61-2; the rest is unchanged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 01/20/2022 in pg.6-7 of the remarks regarding the combination of Kuntz et al. and Midgley et al. have been fully considered but they are not persuasive. In the current rejection the combination of Kuntz et al. and Midgley et al. is different from that of the previous rejection for the following reasons. Firstly, regarding the Kuntz et al. reference, the reference teaches a superparamagnetic material that surrounds a thermoluminescent central portion core (para. [0053], [0056], [0060]). Para. [0053], [0056], [0060] teach a multilayer composite particle with a thermoluminescent core coated with a superparamagnetic material, the para. teach the thermoluminescent material & the superparamagnetic material can be interchangeably arranged in shell/core layout. Secondly, The Midgley et al. reference teaches; a thermoluminescent core consisting of at least one ceramic material doped with at least one ion selected from metal ions, transition metal ions and rare earth (para. [0078], [0082]-[0083]). The combination of Kuntz et al. and Midgley et al. reference teach all the limitations of claim 40.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 44-53 & 59 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 2010/0072739 A1; pub. Mar. 25, 2010) in view of Midgley et al. (US 2008/0038494 A1; pub. Feb. 14, 2008).
Regarding claim 40, Kuntz et al. disclose: a composite particle (para. [0113] last 4 lines) for use in a marking (para. [0002]), comprising: a superparamagnetic material that surrounds a thermoluminescent central portion core (para. [0053] teaches a support made of SiO2 or TiO2, para. [0056] teaches a coating layer made of SiO2, TiO2 or Fe3O4, the 2 para. teach SiO2, TiO2 or Fe3O4 can interchangeably be the core/shell, SiO2, TiO2 are thermoluminescent materials), the superparamagnetic material being in the form of aggregated or single particles distributed over a surface of the thermoluminescent core (para. [0060] a multilayer coat over the thermoluminescent material), wherein the composite particle further comprises a thermoconductive layer that separates the superparamagnetic material from the thermoluminescent core that and comprises one or more of SiO2, TiO2, polymethylmethacrylate (para. [0053] teaches a TiO2 or SiO2 core, para. [0056] teaches having a coating of TiO2 & Fe2O3). Kuntz et al. are silent about: a thermoluminescent core consisting of at least one ceramic material doped with at least one ion selected from metal ions, transition metal ions and rare earth metal ions and wherein at least one ceramic material doped with at least one ion selected from metal ions, transition metal ions and rare earth metal ions, wherein the at least one ceramic material is selected from Ba7MgSi7O7, Ba2SEOs. Ba2SiO, Ba2ZnSi2O7, Ba5Si8O21, BaSi2O5, BaSiO3, CaGd2SiO7, Li2CaSiO4, NaLaSiO4, Y2SiO5, BaAl10MgO17, BaAl12O19, BaHfO3, CaHf3, GdSc2Al3O12, Gd3Y3Al10O24, SrHfO3, YAIO3, Ba2B5O9Cl, Ba2Ca(BO3)2, Ba3Gd(BO)3, Ca4YO(BO3)3,  CaLaB7O13, CaYBO4, GdB3O6, GdBO3, LaB3O6, Li6Gd(BO3)3, Li6Y(BO3)3, LuBO3, ScBO3, YAl3B4O12, AgGd(PO3)4, Ba2P2O7, Ba3(PO4)2, Ba3B(PO4)3, Ba3P4O13, 
In a similar field of endeavor, Midgley et al. disclose: a thermoluminescent core consisting of at least one ceramic material doped with at least one ion selected from metal ions, transition metal ions and rare earth metal ions (para. [0078], [0082]-[0083]) and wherein at least one ceramic material doped with at least one ion selected from metal ions, transition metal ions and rare earth metal ions, wherein the at least one ceramic material is selected from Ba7MgSi7O7, Ba2SEOs. Ba2SiO, Ba2ZnSi2O7, Ba5Si8O21, BaSi2O5, BaSiO3, CaGd2SiO7, Li2CaSiO4, NaLaSiO4, Y2SiO5, BaAl10MgO17, BaAl12O19, BaHfO3, CaHf3, GdSc2Al3O12, Gd3Y3Al10O24, SrHfO3, YAIO3, Ba2B5O9Cl, Ba2Ca(BO3)2, Ba3Gd(BO)3, Ca4YO(BO3)3,  CaLaB7O13, CaYBO4, GdB3O6, GdBO3, LaB3O6, Li6Gd(BO3)3, Li6Y(BO3)3, LuBO3, ScBO3, YAl3B4O12, AgGd(PO3)4, Ba2P2O7, Ba3(PO4)2, Ba3B(PO4)3, Ba3P4O13, Ba5(PO4)3F, BaKPO4, BaP2O6, Ca5(PO4)3F, CaBPO5, CePsO14, CsGd(PO3)4,. CsLuP2O7, CsYP2O7, K3Lu(PO4)2,  KGd(PO3)4, LuP2O7, KYP2O7,  LiCaPO4, LiGd(PO3)4, LuPO4, NaBaPO4, NaGd(PO3)4, NaLuP2O7, RbLuP2O7, RbYP2O7, Sr5(PO4)3F, Gd2S3, Lu2S3, La2O2S, CaSnO3, ZnGa2O4 (para. [0078] table 1) and the at least one ion is selected from Eu2+, Eu3+, Dy3+, Pr3+, Sm3+, Tb3+, Ce3+, Ce2+, Er3+, Tm3+, Cr3+, Mn2+ (para. [0078] table 1), Ti3+, and In3+, or wherein the at least one ceramic material is CaTiO3 doped with Pr3+ and In3+ or wherein the at least one ceramic material is Ga2O3 doped with Cr3+ motivated by the benefits for security markings (Midgley et al. para. [0037]).
 In light of benefits for security markings as provided by the teachings of Midgley et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the method of Kuntz et al. with the teachings of Midgley et al.
Regarding claim 44, Kuntz et al. disclose: the whole composite particle is coated with a silica layer (para. [0053] & [0056] Si02).
Regarding claim 45, Kuntz et al. disclose: the silica layer coating has a thickness of not lower than 5 nm and not higher than 600 nm (para. [0113] last 4 lines).
Regarding claim 48, Kuntz et al. disclose: a plurality of composite particles according to claim 40 (para. [0114], [0119]).
Regarding claim 49, Kuntz et al. disclose: at least a part of the marking is in the form of at least one of an image, a picture, a logo, indicia, a cloud of dots, randomly distributed dots, one or more glyphs and a pattern representing a code selected from one or more of a 1-dimensional barcode, a stacked 1-dimensional barcode, a 2-dimensional barcode, a 3-dimensional barcode, a data matrix (para. [0002]).
Regarding claim 50, Kuntz et al. disclose: an article having thereon the marking according to claim 48 (para. [0002]).
Regarding claim 51, Kuntz et al. disclose:  the article is or comprises at least one of a label, packaging, a cartridge, a container or a capsule that contains foodstuffs, nutraceuticals, pharmaceuticals or a beverage, a banknote, a credit card, a stamp, a tax label, a security document, a passport, an identity card, a driver’s license, an access card, a transportation ticket, an event ticket, a voucher, an ink-transfer film, a reflective film, an aluminum foil, and a commercial good (Abstract, para. [0010], [0076]).
Regarding claim 52, Kuntz et al. disclose:  an ink for making a marking, wherein the ink comprises a plurality of composite particles according to claim 40 and a carrier for the composite particles (para. [0070]).
Regarding claim 53, Kuntz et al. disclose: an article with a marking, wherein the method comprises using the ink according to claim 52 for providing the marking (para. [0070]).
Regarding claim 59, Kuntz et al. disclose: a process for marking objects, substrates and/or supports by inkjet printing via the continuous deflected jet technique, by spraying an ink according to claim 52 onto these objects (para. [0070]).

Claims 54, 56 & 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 2010/0072739 A1; pub. Mar. 25, 2010) in view of Midgley et al. (US 2008/0038494 A1; pub. Feb. 14, 2008) and further in view of Tong (US 2003/0215825 A1; pub. Nov. 20, 2003).
Regarding claim 54, the combined references are silent about: (i) irradiating the marking with radiation to cause the composite particles to emit radiation; (ii) subjecting the irradiated marking of step (i) to an oscillating magnetic field of predetermined strength and frequency for a predetermined period of time to cause the superparamagnetic material to heat up; and (iii) detecting the intensity of the thermoluminescence emitted by the marking at a predetermined wavelengths range during the period of time applied in step (ii) to obtain the variation of the intensity of the thermoluminescence as a function of time.
  In a similar field of endeavor Tong discloses: (i) irradiating the marking with radiation to cause the composite particles to emit radiation; (ii) subjecting the irradiated marking of step (i) to an oscillating magnetic field of predetermined strength and frequency for a predetermined period of time to cause the superparamagnetic material to heat up; and (iii) detecting the intensity of the thermoluminescence emitted by the marking at a predetermined wavelengths range during the period of time applied in step (ii) to obtain the variation of the intensity of the thermoluminescence as a function of time (claim 33) with benefits for detection of thermoluminescent materials (Tong para. [0027]).
 In light of benefits for detection of thermoluminescent materials as provided by the teachings of Tong, it would have been obvious to one of ordinary skill in the art at the date the invention to modify the method of Kuntz et al. and Midgley et al. with the teachings of Tong.
Regarding claim 56, Tong discloses: the method further comprises determining the intensity of the radiation re-emitted in step (i) (para. [0027], claim 33, detector to detect the emitted light) with benefits for detection of thermoluminescent materials (Tong para. [0027]).
Regarding claim 58, Tong discloses: the apparatus comprises (1) a radiation source for use in step (i), (2) a device capable of generating an oscillating magnetic field for use in step (ii) and (3) a Tong para. [0027]).

Claims 55, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 2010/0072739 A1; pub. Mar. 25, 2010) in view of Midgley et al. (US 2008/0038494 A1; pub. Feb. 14, 2008) in view of Tong (US 2003/0215825 A1; pub. Nov. 20, 2003) and further in view of Wiesner et al. (US 2004/0101822 Al; pub. May 27, 2004).
Regarding claim 55, the combined references are silent about: comparing the variation of the intensity of thermoluminescence obtained in (iii) with the variation of the intensity of the thermoluminescence of a reference sample that had previously been determined under conditions identical to those used in steps (i) and (ii).
 In a similar field of endeavor Wiesner et al. disclose variation of the intensity of the thermoluminescence of a reference sample that had previously been determined under conditions identical to those used in steps (i) and (ii) (para. [0048] reference sample, para. [0070] irradiation means such as UV and microwave) with benefits for improved fluorescent nanoparticles (Wiesner et al. para. [0008]).
In light of the benefits for improved fluorescent nanoparticles as provided by the teachings of Wiesner et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined method of Kuntz et al., Midgley et al. and Tong with the teachings of Wiesner et al.
Regarding claim 57, Tong: discloses detection of the re-emitted light. However, the combined references are silent about: a sample reference.
In a similar field of endeavor Wiesner et al. disclose a sample reference (para. [0048], reference sample) with benefits for improved fluorescent nanoparticles (Weisner et al. para. [0008]).
In light of the benefits for improved fluorescent nanoparticles as provided by the teachings of Weisner et al., it would have been obvious to one of ordinary skill in the art at the date the invention to Kuntz et al., Midgley et al. and Tong with the teachings of Wiesner et al.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 2010/0072739 A1; pub. Mar. 25, 2010) in view of Midgley et al. (US 2008/0038494 A1; pub. Feb. 14, 2008) in view of Ruger et al. (US 2005/0120917 A1; pub. Jun.9, 2005) and further in view of Ooshima et al. (US 2005/0218782 A1; pub. Oct.6, 2005).
Regarding claim 60, the combined references are silent about: at least one ceramic material is CaTiO3 doped with Pr3+ and In3+ with concentrations of Pr3+ and In3+ in CaTiO3 being 0.14% for Pr3+ and 1% for In3+.
  In a similar field of endeavor Ruger et al. disclose: at least one ceramic material is CaTiO3 doped with Pr3+ (para. [0021] col.2 L14) motivated by the benefits for secure banknotes (Ruger et al. para. [0012] L11-15).
In light of the benefits for secure banknotes as taught by Ruger et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the particle of Kuntz et al. and Midgley et al. with the teachings of Ruger et al.   
Ruger et al. are silent about: at least one ceramic material is CaTiO3 doped with Pr3+ and In3+ with concentrations of Pr3+ and In3+ in CaTiO3 being 0.14% for Pr3+ and 1% for In3+.
 In a similar field of endeavor, Ooshima et al. disclose: at least one ceramic material is CaTiO3 doped with Pr3+ and In3+ (para. [0019] L12-20) motivated by benefits for electrically balancing the particle (Ooshima et al. para. [0019] L12-20).
In light of the benefits for electrically balancing the particle as taught by Ooshima et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the particle of Kuntz et al., Midgley et al. and Ruger et al. with the teachings of Ooshima et al.  
Ooshima et al. are silent about: concentrations of Pr3+ and In3+ in CaTiO3 being 0.14% for Pr3+ and 1% for In3+ According to the MPEP 2144.05 II A & B, "[W]here the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 2010/0072739 A1; pub. Mar. 25, 2010) in view of Midgley et al. (US 2008/0038494 A1; pub. Feb. 14, 2008) and further Yinhai et al. “Persistent Luminescence and photocatalytic properties of Ga2O3:Cr3+, Zn2+ phosphors” ScienceDirect, Optical Materials 36 (2014) pg.1798-1801.
Regarding claim 61, the combined references are silent about: the at least one ceramic material is GazO3 doped with Cr3+.
In a similar field of endeavor Yinhai et al. disclose: the at least one ceramic material is GazO3 doped with Cr3+ (pg.) motivated by the benefits for secure banknotes (Ruger et al. para. [0012] L11-15).
In light of the benefits for secure banknotes as taught by Ruger et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the particle of Kuntz et al. and Midgley et al. with the teachings of Ruger et al.   

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 2010/0072739 A1; pub. Mar. 25, 2010) in view of Midgley et al. (US 2008/0038494 A1; pub. Feb. 14, 2008) and further in view of Lee et al. (US 2010/0290044 A1; pub. Nov. 18, 2010).
Regarding claim 62, the combined references are silent about: the thermoconductive material comprises polymethylmethacrylate.
In a similar field of endeavor Lee et al. disclose: the thermoconductive material comprises polymethylmethacrylate (para. [0031], [0034]) motivated by the benefits for connecting different particles (Lee et al. para. [0031]). 
In light of connecting different particles as provided by the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Kuntz et al. and Midgley et al. with the teachings of Lee et al.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

                                                                                                                                                                                                    /DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




 Examiner, Art Unit 2884